                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


IN RE: CONTINUANCES DUE TO
NOVEL CORONAVIRUS AND COVID-                     GENERAL ORDER NO. 2020-06
19 DISEASE EXTENDED THROUGH
MAY 1, 2020.



      Given the ongoing local and national emergency occasioned by the worldwide
COVID-19 pandemic, and after consultation with the United States Attorney and the
Federal Public Defender for the District of Nebraska,


      IT IS ORDERED:


      1.   The areas presenting an elevated risk of transmitting COVID-19 for
            purposes of General Order 2020-03 shall now include any international
            travel and any domestic area subject to a lawfully issued quarantine
            order or functional equivalent.


      2.   The continuances implemented by General Order 2020-04 and General
            Order 2020-05 are extended to include all proceedings set to begin on or
            before May 1, 2020.


      3.   For the reasons stated in General Order 2020-04 and General Order
            2020-05, the delays in progression of criminal cases occasioned by the
            continuances implemented by this General Order are excluded under
            the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) & (B)(iii).
            The failure of any defendant to object to this General Order will be
            deemed a waiver of any right to later claim the time should not have
            been excluded under the Speedy Trial Act.
4.   Due to the unavailability of a grand jury in this District, the 30-day time
      period for filing an indictment or information is tolled as to any
      defendant during the time period of the continuances occasioned by
      General Order 2020-04 and this General Order pursuant to 18 U.S.C. §
      3161(b).


5.   Case-by-case exceptions to the continuances extended by this General
      Order may be ordered for non-jury proceedings at the discretion of the
      Court, upon motion from the parties or on the Court's own motion after
      consultation with counsel. The provisions of General Order 2020-03
      shall remain in effect for such proceedings.


6.   The Court will vacate, extend, or amend this General Order no later
      than May 1, 2020.


Dated this 20th day of March, 2020.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                                  -2-
